Citation Nr: 1114605	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-03 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for diabetes mellitus, type II, tinnitus, bilateral hearing loss, and hypertension.  A noncompensable rating was assigned for hypertension, effective May 25, 2005.  Also in the November 2006 rating decision, service connection was denied for a low back condition, a renal condition, coronary artery disease, a neurological condition, and impotence.

The Veteran file a notice of disagreement with the ratings assigned for his diabetes and hypertension, as well as the denials of service connection for a low back condition, coronary artery disease, and erectile dysfunction.  

In an April 2008 rating decision, the RO continued the rating assigned for diabetes mellitus.  The Veteran did not perfect an appeal with respect to this claim; therefore, it is not currently before the Board.

In a December 2008 rating decision, the evaluation for hypertension was increased to 10 percent, effective May 25, 2005.  Also in December 2008, service connection was granted for residuals of a low back injury, partial right foot drop due to nerve impairment, coronary artery disease, and erectile dysfunction.  As the service connection grants are a total allowance of the benefits sought on appeal with respect to those issues, and as 10 percent is not the highest rating for hypertension, the only issue currently left before the Board is that which is listed on the title page of this decision.



FINDING OF FACT

Throughout the entire initial evaluation period, the Veteran's hypertension is manifested by systolic pressure to 168 or less and diastolic pressure of 109 or less; there is no evidence of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in a letter dated in August 2005, the Agency of Original Jurisdiction (AOJ) provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for service connection for hypertension, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  There is no notice letter which informed the Veteran as to disability ratings and effective dates.

However, the Veteran is challenging the initial disability rating assigned following the grant of service connection for hypertension.  Service connection was awarded in a November 2006 rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for hypertension was granted in a November 2006 rating decision.  A noncompensable evaluation was assigned under 38 C.F.R. § 4.104, Diagnostic Code 7101, and it was made effective on May 25, 2005, the date of receipt of the Veteran's claim.  Thereafter, in a December 2008 rating decision, the rating was increased to 10 percent, effective May 25, 2005.

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

There are three Notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

After review of the evidence of record, the Board finds that a higher rating is not warranted for the Veteran's hypertension.  In this regard, there is absolutely no medical evidence of blood pressure readings with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, which are the criteria necessary to demonstrate a 20 percent rating.  The Veteran asserts that his diastolic pressure is predominantly 100 or more and his systolic pressure is predominantly 160 or more, and that he has a history of diastolic pressure predominantly 100 or more requiring continuous medication.  In support of his argument, he submitted a December 2006 VA treatment record showing that on December 15, 2006, his blood pressure was 165/109 without blood pressure medication.  He indicated further that his blood pressure will get even higher if he ceases taking the blood pressure medication.

The medical evidence of record includes a June 2005 private treatment record that notes a blood pressure reading of 128/78.

A June 2006 VA fee-basis examination report notes blood pressure readings of 110/85, 115/80, and 120/80.

A July 2008 VA treatment record notes a blood pressure reading of 129/82.

A December 2008 VA treatment record printout reveals blood pressure readings over a period of several years.  An April 2005 blood pressure reading was 124/90.  A May 2005 blood pressure reading was 134/78.  Twenty minutes later the Veteran's blood pressure was 151/91.  In July 2005, the Veteran's blood pressure was 117/82.  In December 2005 it was 134/88.  In December 2006 the Veteran's blood pressure was 165/109, 150/80, 168/96, and 155/95.  In January 2007, his blood pressure was 132/95.  In February 2007 it was 157/94.  In March 2007, the Veteran's blood pressure was 117/84 and 138/88.  In April 2007 it was 129/88.  In July 2007 it was 142/91, 147/91, and 156/92.  In August 2007 it was 117/79.  In November 2007 it was 135/97 and 121/81.  In January 2008, the Veteran's blood pressure was 141/83 and 113/77.  In February 2008 it was 107/74.  In March 2008 it was 138/87.  In April 2008 it was 144/93 and 124/79.  In July 2008 it was 129/82.  In September 2008 it was 118/68.  In October 2008 it was 119/78.

In order for the Veteran to receive a higher, 20 percent rating, there must be a showing of diastolic pressure that is predominantly 110 or more, or systolic pressure that is predominantly 200 or more.  The above listed medical evidence shows that the diastolic pressure was over 100 only one time, and it was never 110 or above.  Specifically, the Veteran's diastolic pressure was 109 in December 2006.  Otherwise, it was always below 100.  As such, it cannot be said that the Veteran's diastolic pressure is predominantly 110 or more.  Moreover, the systolic pressure was not predominantly 200 or more.  Instead, the systolic pressure was 168 at its highest, and 165 at its next highest.  These readings each only occurred once.  Systolic pressure was never 200 or more.  Therefore, systolic pressure was not predominantly 200 or more.  Consequently, a higher 20 percent rating for the Veteran's hypertension is not warranted.

In reaching the decision above regarding the increased rating claim, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the currently assigned 10 percent rating for the Veteran's hypertension is appropriate for the entire initial evaluation period.  The benefit of the doubt has been given to the Veteran in making the decisions.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's hypertension.  The Veteran's discrete manifestations of the service-connected disability are productive manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  


ORDER

An initial rating in excess of 10 percent for hypertension is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


